
	
		IV
		111th CONGRESS
		2d Session
		H. RES. 1469
		IN THE HOUSE OF REPRESENTATIVES
		
			June 23, 2010
			Mr. Campbell
			 submitted the following resolution; which was referred to the
			 Committee on
			 Rules
		
		RESOLUTION
		Providing that the House of Representatives
		  should pass a budget resolution for a fiscal year before the House considers
		  any appropriation bill for that year.
	
	
		Whereas the Congressional Budget Act of 1974 provides for
			 the annual adoption of a concurrent resolution on the budget;
		Whereas the congressional budget timetable sets April 15
			 as a target date for completing action on annual budget resolutions;
		Whereas the budget resolution provides Congress a
			 framework for subsequent legislative action on budgetary matters during each
			 session of Congress; and
		Whereas the House of Representatives has passed at least
			 one budget resolution every year since 1976: Now, therefore, be it
		
	
		That it is the sense of the House that
			 before Congress considers any appropriation bill for a particular a fiscal
			 year, the House of Representatives should first pass a budget resolution for
			 that year.
		
